Citation Nr: 0737619	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-18 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depression as 
secondary to service connected disability.

3.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain.

4.  Entitlement to an evaluation in excess of 10 percent for 
tinea versicolor.

5.  Entitlement to a compensable evaluation for right hallux 
valgus.

6.  Entitlement to a compensable evaluation for left hallux 
valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1983 to 
October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in May 
2004 and September 2005 and a May 2006 Decision Review 
Officer decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.

In May 2007, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  On that same day, additional VA 
treatment records were obtained.  The veteran signed a 
written waiver of the RO's initial consideration of this 
additional evidence.  

The issues of entitlements to compensable evaluations for 
left and right hallux valgus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, on 
a VA Form 21-4138 dated January 17, 2006, the veteran 
notified VA that he wished to withdraw his appeal with 
respect to the issue of entitlement to service connection for 
PTSD.

2.  The veteran's major depressive disorder is not related to 
service or to service-connected disability.

3.  The veteran's service-connected lumbosacral strain is not 
manifested by forward flexion of the thoracolumbar spine 
greater than 30 degrees but no more than sixty degrees; the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour.

4.  The veteran's service-connected tinea versicolor is 
manifested by breakouts on his back of his neck, ears, chest 
and back affecting 1.65 percent of entire body and 5.75 
percent of exposed areas and treated by ketoconazole 2 
percent shampoo but does not affect more than 20 percent of 
the entire body or 20 percent of exposed areas, and has not 
required systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more during a twelve month period.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant with respect to the issue involving entitlement 
to service connection for PTSD have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
20.202, 20.204 (a), (b) (2007).

2.  Major depressive disorder was not incurred in or 
aggravated by service and is not causally related to service-
connected disability. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

3.  The schedular criteria for the assignment of an 
evaluation in excess of 10 percent for service-connected 
lumbosacral strain have not been met. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2007).

4.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
tinea versicolor have not been met.  38 U.S.C.A. § 1155 (West 
2002 and Supp. 2005); 38 C.F.R. 4.118, Diagnostic Codes 7820-
7806 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

Letters dated in July 2005 and March 2006 fully satisfied the 
duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The July 2005 letter told him to provide any 
relevant evidence in his possession. See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The March 2006 letter advised him of how VA determines 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Although these letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and a statement of the case 
(SOC) and supplemental statement of the case (SSOC) were 
provided to the veteran in May 2006 and December 2006, 
respectively.  

The veteran's service medical records, VA medical treatment 
records, identified private medical records, and Social 
Security Administration records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  The veteran was also 
accorded VA examinations in September 2004, August 2005, 
February 2006, May 2006, and November 2006. 38 C.F.R. § 
3.159(c)(4).

There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The VA examination reports are thorough and supported 
by VA outpatient treatment records.  The examinations in this 
case are adequate upon which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Withdrawal of Issue on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing and in writing at any 
time before the Board promulgates a decision. 38 C.F.R. §§ 
20.202, 20.204(b).  Withdrawal may be made by the appellant 
or by his or her authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204 (a).

In January 2006, the veteran submitted a VA Form 21-4138 in 
which he withdrew his appeal with respect to the issue of 
entitlement to service connection for PTSD.  As the veteran 
has withdrawn his appeal with respect to this issue prior to 
the Board issuing a decision on the merits of the claim, 
there remain no allegations of errors of fact or law for 
appellate consideration with respect to this issue.  
Accordingly, the Board does not have jurisdiction to review 
this appellate issue and it is dismissed.

III.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
The first question that must be addressed, therefore, is 
whether incurrence of a depressive disorder is factually 
shown during service.  The Board concludes it was not.  The 
service medical records are absent complaints, findings or 
diagnoses of depression during service.  

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Major depressive disorder can be 
service-connected on such a basis.  However, the first 
showing of major depressive disorder was not until 2003, 
several years after the appellant's discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  Although the 
appellant reported at a January 2004 examination that he 
suffers from depression since 1984, a VA discharge report 
dated in October 2003 noted that the veteran presented with 
complaints of depression with no prior psychiatric history 
and that according to the veteran, he had had depression for 
the prior three years.  In an October 2003 VA treatment 
record, the veteran stated that he had been depressed about 
being diagnosed with rheumatoid arthritis the year prior.  A 
June 2002 VA treatment record assessed the veteran with 
depressed affect with multiple pains.  An October 2002 
treatment record noted that the veteran denied depressive 
symptoms.   The file contains records from VA treatment the 
appellant received between 1993 and the filing of his VA 
claim for depression in May 2004.  No record shows no 
pertinent past medical history concerning the claimed 
condition until 2003.  In light of lack of any relevant 
history reported between the veteran's date of discharge in 
1992 and 2002, first indication of depression, service 
connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has a current disability.  The remaining question, 
therefore, is whether there is medical evidence of a 
relationship between the current disability and military 
service.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

In this case, the appellant clearly has a current disability.  
He has been diagnosed with major depressive disorder.  The 
remaining question, therefore, is whether there is medical 
evidence of a relationship between the current disability and 
service or a service-connected disability.  

With respect to service connection on a direct basis, no 
medical professional has ever related the veteran's 
depression to his military service.  With respect to service 
connection on a secondary basis, the veteran is service-
connected for bilateral knee conditions, lumbosacral strain, 
tinea versicolor, a right fifth finger disability, bilateral 
hallux valgus, and hemorrhoids.

VA treatment records indicate that the veteran's depression 
is related to a medical condition and his chronic pain.  A 
thorough review of the veteran's records indicate that, in 
fact, the VA treatment records indicate that his depression 
is related to his rheumatoid arthritis involving chronic 
pain, which is not a service-connected condition.  

The record indicates that the veteran was diagnosed with 
rheumatoid arthritis in November 2002.  At the April 2003 VA 
examination, the veteran had no specific joint complaints of 
his knees or other large joints or small joints in the hands 
and feet.

A July 2003 VA treatment record indicates that the veteran 
presented with complaints of burning on urination and 
increased frequency.  The veteran reported that he had drunk 
up to 12 beers per day due to depression.

In September 2003, the veteran requested to be seen by 
psychiatric facility.  A psychiatric consultation was 
requested.  The consultation was completed, and the veteran 
was referred to VA facility for mental health follow up and 
psychiatric evaluation.  At the mental health triage intake 
assessment, the veteran reported depression since the 1980s 
even while on active duty but did not report and was not 
treated.  The veteran stated that he just tried to deal with 
it.  After examination, a provisional diagnosis of 
PTSD/depression with significant bouts of insomnia was 
rendered.  

On October 6, 2003, the veteran presented with complaints of 
depression and suicidal thoughts.  He was transferred to a VA 
psychiatric facility with complaints that he was depressed 
and helpless.  The veteran reported that he had had 
depression for the prior three years and noted that it had 
worsened.  The veteran related that his physical limitations 
had caused him to be unable to do the things that he used to 
do and that he had been diagnosed with rheumatoid arthritis 
and had been using crutches for eight months.  The veteran 
stated that he lost his job two months prior and had been 
having financial difficulties since.  The veteran reported 
that subsequently, he had been thinking of killing himself 
"off and on" since.  Assessment on Axis I was depressive 
disorder, NOS and on Axis III was rheumatoid arthritis, 
hypertension, and gastroesophageal reflux disease (GERD).     

The October 10, 2003 Discharge Summary indicated that the 
veteran's discharge diagnoses on Axis I were depressive 
disorder, not otherwise specified and rule out PTSD.  
Hypertension, rheumatoid arthritis, and GERD were noted on 
Axis III. 

An October 20, 2003 VA mental health social assessment and 
discharge planning note indicated that the veteran stated 
that he had been depressed about being diagnosed with 
rheumatoid arthritis, that he was diagnosed one year prior, 
and had been unable to work because of this condition.  The 
veteran stated that the arthritis kept him in pain 
constantly.  An October 28, 2003 VA addendum noted that the 
veteran has to cope with psychosocial stressors of chronic 
pain secondary to rheumatoid arthritis.

In December 2003, M.A.W., nurse practitioner assessed the 
veteran with depressive disorder due to rheumatoid arthritis.  
Dr. J.W.D. stated in December 2003 that the veteran on high 
potency regimen for rheumatoid arthritis which may be 
aggravating depression.  

At a February 2004 examination conducted for the purpose of 
obtaining Social Security benefits, the veteran was depressed 
about not being able to work and stated that he was in 
constant pain.  

In January 2005 and March 2005, M.A.W., nurse practitioner 
assessed the veteran with depression due to chronic pain.  In 
April 2005, the veteran was seen for neurology consult in 
which he complained of back pain.  Review of the veteran's 
systems revealed neck pain, mid back and lower back pain, 
foot pain, joint pain and headaches.  After physical 
examination of the veteran, Dr. A.C.H. stated, "At this 
point, I do think most of his pain is coming from his 
rheumatoid arthritis. ..."

In August 2005, Dr. A.M.B. assessed the veteran with 
depression secondary to chronic pain and noted that the 
veteran had chronic back, knee, and foot pain.  In October 
2005, Dr. A.M.B. stated that the veteran was caught in a 
vicious cycle of pain and depression and that the depression 
was not going to get better until the veteran obtained relief 
from the chronic pain.

In October 2005, P.A.T., licensed social worker diagnosed the 
veteran with mood disorder due to general medical condition.

In March 2006, a pain clinic note indicates that the veteran 
noted pain to bilateral shoulders, rhomboid, entire spine, 
bilateral hips, knees, ankles, and feet.  The veteran 
described his pain as throbbing, shooting, stabbing, sharp, 
and aching with pain level at 8/10 and worst pain during the 
week at 9/10.

In December 2006, E.E.R., diagnosed adjustment disorder with 
depression related to a medical condition [rheumatoid 
arthritis].  In March 2007, E.E.R. diagnosed mood disorder 
due to medical condition [rheumatoid arthritis].  In April 
2007, E.E.R., licensed social worker, noted that the reason 
for intervention was depression related to medical condition 
- rheumatoid arthritis involving chronic pain.

Thus, while there are statements in the VA treatment records 
which relate the veteran's depression to chronic pain, there 
statements which specifically relate the veteran's chronic 
pain to his rheumatoid arthritis, which, as noted above, is 
not a service-connected disability.

In addition, a VA examination was conducted by Dr. L.A., 
board-certified psychiatrist, in February 2006.  The examiner 
noted that the claims file was reviewed and that treatment 
records indicate diagnoses of major depression and PTSD 
although there was unclear documentation of sufficient 
symptoms for the diagnoses.  After mental status examination, 
the veteran was diagnosed with malingering versus depressive 
disorder, NOS.  The examiner stated that there were several 
indications that the veteran was likely malingering in order 
to obtain financial compensation and stated that if the 
veteran did have depression secondary to rheumatoid 
arthritis, he did not meet the criteria for a diagnosis of 
major depressive disorder.  The examiner stated that the 
veteran alleged depression secondary to chronic pain 
associated with his service connected lumbar spine injury.  
The examiner noted that there was no change in the veteran's 
condition regarding his service-connected disabilities and 
the recent past.  The examiner noted that the fact that it 
had been more than 20 years since he injured himself and was 
only reporting depressive symptoms for the last three or four 
years was less likely than not that his depression was 
secondary to service-connected knee, foot, or back problems.

In addition, Dr. L.A. stated, "Should further testing be 
desired to support the opinions expressed in this evaluation, 
psychological testing including particular testing for 
evidence of malingering should be considered.  ..."

A VA examination was conducted by Dr. J.T., licensed clinical 
psychologist, in May 2006.  After mental status examination, 
Dr. J.T. deferred diagnosis of the veteran noting that the 
veteran was endorsing symptoms of major depression on direct 
questioning but that there did appear to be the possibility 
of exaggerating.  Dr. J.T. noted that the psychiatrist who 
examined the veteran previously recommended psychological 
testing to rule out malinger and stated that he felt that 
this was necessary.  

In July 2006, the veteran underwent an additional VA 
examination in which the examiner, Dr. M.W., licensed 
clinical psychologist, noted that the veteran's psychological 
evaluation was not suggestive of any malingering and that 
there was no evidence to suggest that the veteran was 
motivated to portray himself in a more negative or 
pathological light than the clinical picture would warrant.  

An August 2006 report authored by Dr. J.T. stated, "I had 
the opportunity to perform a compensation and pension 
examination on the veteran on May 24, 2006.  At that time he 
was reporting symptoms of depression, although I was 
concerned about the possibility of exaggeration.  I did refer 
for psychological testing.  The veteran was seen by [Dr. 
M.W.] for psychological testing on July 21, 2006.  At that 
time she did not find any evidence of exaggeration or 
dissimulation.  His psychological testing was consistent with 
significant depressive symptoms.  Diagnostic impressions were 
major depressive disorder on Axis I and orthopedic injury and 
hypertension on Axis III.

In deciding whether the veteran's depression is related to 
service-connected disability, it is the responsibility of the 
Board to weigh the evidence and decide where to give credit 
and where to withhold the same and, in so doing, accept 
certain medical opinions over others.  Evans v. West, 12 Vet. 
App. 22, 30 (1998).  That responsibility is particularly 
onerous where medical opinions diverge.  At the same time, 
the Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Id.

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence.  They have 
held, for example, that, a bare conclusion, even one reached 
by a health care professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  In addition, an examination that does 
not take into account the records of prior medical treatment 
is neither thorough nor fully informed.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
is not competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995). A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Finally, a medical opinion based on an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  In sum, the weight to be accorded the various 
items of medical evidence in this case must be determined by 
the quality of the evidence and not necessarily by its 
quantity or source.

Although  J.T. appears to relate the veteran's depression to 
an orthopedic injury, he does not specify what injury or when 
the injury occurred.  This unfortunately fails to take into 
account the relevant medical records on file which document 
that the veteran's depression was related to his rheumatoid 
arthritis.  The Board notes that Dr. J.T. never had an 
opportunity to review the veteran's claims file.  He 
indicated that the veteran had service-related disability for 
limited flexion of the knee and back strain.  He also noted 
that the veteran reported having pain in his feet, knees and 
back but was not aware of an etiology but that the people at 
the orthopedic clinic had told him that he was in chronic 
pain because of muscle spasms.
  
In comparison, all of these factors were considered by Dr. 
L.A., and her opinion was rendered only after an objective 
examination was conducted combined with a review of the 
claims file and the veteran's pertinent medical history.

Thus, the Board finds that Dr. L.A.'s February 2006 reasoned 
medical opinion is accordingly more probative than the August 
2006 diagnoses by Dr. J.T.
  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  

IV.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting higher ratings for 
already established service-connected disabilities, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).

a.	Lumbosacral strain

Service connection for lumbosacral strain was initially 
established by rating decision in August 1995, and a zero 
percent disability rating was assigned effective October 3, 
1992.  The evaluation was increased to 10 percent effective 
January 2, 2001 by rating decision in January 2002.  The 
veteran's service-connected lumbosacral strain is currently 
evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the current 10 percent disability rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of height.  

A 20 percent disability rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

 
A 40 percent disability rating is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  

A 100 percent disability rating is warranted for unfavorable 
ankylosis of the entire spine.  

Note (1):  to the rating formula specifies that any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
separately evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2) provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241  Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

The veteran underwent a VA examination in April 2003.  At 
that examination, the veteran complained of a constant dull 
aching pain which starts in his upper back and goes to his 
lower back.  The veteran stated that lying flat, standing, 
and bending increases his pain.  He also reported that 
weather exacerbates his pain.  The veteran stated that he has 
a sitting intolerance of five minutes.  He denied radiation 
of symptoms to his legs or buttocks, and denied bowel, 
bladder or erectile dysfunction.  The veteran reported waking 
up at night.

The examiner stated that the veteran was unable to completely 
cooperate with the examination in terms of history and stated 
that he just hurts all over.  The examiner also noted that 
the veteran sat in the examination for at least 15 to 20 
minutes without evidence of extreme discomfort.  The examiner 
noted that the veteran stated that he was unsure of how far 
he could walk but estimated several feet with pain.  However, 
the examiner noted that the veteran easily ambulated without 
antalgia or pausing over approximately a 100 yard space for 
the examination.  Physical examination revealed flexion of at 
least 100 degrees in a seated position; however on demand he 
flexes 50 degrees with poor effort, 20 degrees of extension, 
and 30 degrees on lateral side bend right and left.  There 
was negative straight leg test in a seated and supine 
position.  5/5 manual motor testing with the ability to heel 
and toe walk, squat and rise without difficulty.  Deep tendon 
reflexes were 2+ and symmetric.  The examiner stated, "I 
found no evidence of mechanical lumbar spine deficit or 
defect and actually at this time do not find sufficient 
evidence to state definitively this patient has rheumatoid 
arthritis.  More serologic tests as well as a MRI test are to 
follow and I believe that this patient's subjective 
complaints clearly are inconsistent with his physical 
examination findings.  I find no evidence of weakness, 
fatigability, discoordinate gait, or deficit from normal 
activities of daily living."

The veteran underwent a VA examination in September 2004.  
The veteran reported constant back paid which radiates down 
to the back of his hamstrings to midportion.  The veteran 
reported that bending and stooping gave him the most 
problems.  Physical examination revealed 90 degrees of 
forward flexion in a seated position.  In standing 
examination, when the veteran was actively performing for 
range of motion exercises.  However, the examiner noted that 
the veteran showed very poor effort with only 5 degrees of 
forward flexion, zero degrees of extension, 5 degrees of 
lateral bending to the right and left, and 10 degrees of 
rotary motion to the right and left when asked to do so by 
himself.  The veteran showed 4/4 Waddell signs, a significant 
symptom overlying histrionics with light palpation of the low 
back and nonanatomic findings.  He showed no evidence of 
spasm and could not corroborate specific point areas of 
tenderness on repetitive examinations as these wandered.  
Manual motor testing showed 5/5 strength.  The veteran was 
unable to heel or toe walk event though he was able to rise 
from a chair without assistance of his upper extremities.  
Deep tendon reflexes were 2+ and symmetric.  X-rays taken in 
March 2004 showed no evidence of narrowing of disk height of 
the lumbar spine.  The assessment was subjective complaints 
of mechanical low back pain with a history of seropositive 
arthritis.  There was no evidence of lumbar disease.  The 
examiner stated that he found significant symptom overlay and 
was unable to assess whether or not range of motion was 
additionally limited by repetitive motion and the veteran was 
uncooperative with the examination and there were multiple 
inconsistencies in the examination.

The veteran underwent a VA examination in February 2006.  The 
veteran reported that he had not had any surgery but that he 
had had injections of steroids in his lower back in September 
2005.  The examiner noted that the veteran was on tizanidine 
4 mg once every six hours and two at night for spasms and 
that he had been treated with TENS, back brace and a wheel 
chair.

The veteran complained of constant severe 9/10 pain with 
radiation to his left hip.  The veteran reported that it 
affects his ability to walk to only a few yards.  Aggravating 
factors included bending which increased pain to 10/10 
lasting four to six hours.  The examiner noted that the 
veteran was on methotrexate for rheumatoid arthritis which 
was diagnosed in 2002.  The veteran's complaints at the time 
of the examination included severe 9/10 pain without 
radiation or effect on his ability to walk.  Aggravating 
factors included bending and twisting.  The veteran denied 
any incapacitating episodes for his lumbar spine requiring 
prescribed bed rest and stated that he had flare ups of pain 
that reached 10/10 in severity lasting four to six hours.  
The veteran denied any constitutional symptoms at that time.

Physical examination demonstrated flexion to 10 degrees 
without pain and to 20 degrees with pain; extension to zero 
to 4 degrees without pain and to 4 to 12 degrees with pain; 
lateral flexion to the right and left is to 40 degrees 
without pain and to 4 to 20 degrees with pain.  The veteran 
was unable to rotate.  Straight leg raises were positive 
bilateral at 10 degrees with reports of stabbing pain.  Motor 
was 5/5 with adequate bulk and tone.  Sensory was intact with 
light touch and vibration.  Deep tendon reflexes were 2+ and 
symmetrical.  The veteran's gait was antalgic.  X-rays of the 
lumbar spine were normal.  A diagnosis of lumbar strain was 
rendered.  The examiner stated that it was less likely than 
not that the veteran's low back condition manifested in 
service, was an early manifestation of rheumatoid arthritis.

A peripheral nerve examination conducted in February 2006 
demonstrated straight leg raising was negative bilaterally, 
vibratory sensation was normal in all four extremities, pin 
prick was diminished from the midfoot distally bilaterally, 
motor examination was normal in all four extremities, and 
deep tendon reflexes were 2+ in all four extremities.  The 
examiner diagnosed left L5 intermittent nerve root irritation 
based on the MRI findings and the veteran's history.  The 
examiner noted that the veteran did not have any neurological 
deficits related to the nerve root irritation.  He also noted 
that the decreased pin prick in the feet would raise the 
question of a mild peripheral neuropathy, but that there were 
no other corroborating findings and stated that this would 
not be related to his low back condition.  

The veteran underwent a VA examination in November 2006.  The 
veteran complained of severe, 7/10 pain that does not radiate 
or affect his ability to walk and he has no incapacitating 
episodes requiring prescribed bed rest.  

Physical examination of the veteran demonstrated flexion with 
pain from zero to 20 degrees, extension with pain from zero 
to 20 degrees, lateral flexion left and right with pain from 
zero to 20 degrees.  The veteran was unable to rotate.  The 
examiner, J.H., nurse practitioner, noted that the range of 
motion of the lumbar spine was not additionally limited 
following repetitive use.  There were positive paravertebral 
muscle spasms that were mild.  There was also tenderness.  
Straight leg raises were negative bilaterally for 
neurological complaints.  Motor was 5/5 with adequate bulk 
and tone.  Sensory was decreased from the mid foot distally 
representing an L5 peripheral neuropathy unrelated to the 
spine.  The veteran's gait was antalgic, and deep tendon 
reflexes were 2+ and symmetrical.  An MRI dated in January 
2005 showed scoliosis and also straightening of the spine due 
to muscle spasm.  There was degenerative joint disease of L4 
and mild degenerative disk disease of L4 and L5.  

J.H. diagnosed lumbar strain, scoliosis, degenerative joint 
disease of L4, and mild degenerative disk disease of L4 and 
L5.

J.H. noted that there was a co-morbid condition of rheumatoid 
arthritis affecting weight-bearing joints of the ankles and 
knees.  J.H. stated that it was his opinion that the 
degenerative broad-based disk bulging at L4 and L5 and 
degenerative joint disease were related to the service-
connected lumbar spine strain in findings on x-ray from 
December 1992 and that both were a natural progression of the 
lumbar strain for which the veteran was service connected.

J.H. also stated that  the effects of rheumatoid arthritis 
could as likely as not be separated from the effects due to 
service connected disability of lumbosacral strain.  He 
stated that objective evidence of MRI and x-ray reveal mild 
findings which could be reasonably extrapolated to mean that 
only mild range of motion effect would be expected.  The 
severe loss of range of motion beyond mild would then be 
attributed to the veteran's rheumatoid arthritis condition 
affecting weight-bearing joints of the ankles and knees which 
impact on his ability to engage in active and passive range 
of motion testing.  J.H. stated that it was his opinion that 
the range of motion findings were as likely as not that the 
range of motion findings were due to the rheumatoid arthritis 
and not the service-connected lumbar strain due to the 
minimal objective findings of the MRI.

The Board interprets the opinion of J.H. to mean that because 
the objective evidence shows the veteran's service-connected 
lumbosacral strain to be only mildly disabling, the range of 
motion findings which were severe are attributed to the 
veteran's rheumatoid arthritis.  Without range of motion 
findings attributed to the veteran's service-connected 
lumbosacral strain, a disability rating in excess of 10 
percent is not warranted under the general ratings formula.   

The Board notes that degenerative arthritis established by x-
ray findings will also be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint(s) involved. When, however, the limitation of 
motion of the specific joint(s) involved is noncompensable 
under the appropriate diagnostic code(s), a 10 percent rating 
is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

As J.H. related degenerative joint disease of L4 to the 
veteran's service-connected lumbosacral strain, the current 
10 percent rating, but no higher, is warranted under 
Diagnostic Code 5003.

As J.H. also related mild degenerative disk disease of L4 and 
L5 to the veteran's service-connected lumbosacral strain, the 
formula for rating intervertebral disc syndrome may be based 
on incapacitating episodes.  However, as noted above, the 
veteran denied incapacitating episodes requiring prescribed 
bed rest.  

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate Diagnostic Code. 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006), at Note 
(1).  However, there is no showing that the veteran now 
objectively manifests neurologic symptoms as a consequence of 
the service-connected lumbosacral strain.  As J.H. noted in 
November 2006, although sensory was decreased from the mid 
foot distally representing an L5 peripheral neuropathy it was 
unrelated to the spine.  In addition, VA podiatry note just 
one month later indicated that motor and sensory testing of 
the veteran's feet were within normal limits.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 
(1995). Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.  However, as the veteran's range of motion 
findings and associated pain have been attributed to his non-
service connected rheumatoid arthritis, there is no 
persuasive evidence of additional functional loss so as to 
warrant a scheduler rating of 10 percent for the veteran's 
service-connected lumbosacral strain.

In sum, the veteran's lumbosacral strain is manifested by at 
most, mild decreased motion.  There are no identified 
neurological disorders associated with his lumbosacral 
strain.  Therefore, the Board concludes that a disability 
rating in excess of 10 percent disability is not warranted.

b.	Tinea versicolor

Service connection for tinea versicolor was initially 
established by rating decision in August 1993, and a zero 
percent disability rating was assigned effective October 3, 
1992.  The evaluation was increased to 10 percent effective 
June 29, 2005 by decision review officer decision in May 
2006.

The veteran's service-connected tinea versicolor has been 
rated pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7899-
7806.  Tinea versicolor does not have a specific diagnostic 
code.  When a veteran is diagnosed with an unlisted 
condition, it must be rated under an analogous diagnostic 
code.  38 C.F.R. §§ 4.20, 4.27.  The diagnostic code is 
"built-up" by assigning the first two digits from that part 
of the schedule most closely identifying the part of the body 
involved and then assigning "99" for the last two digits 
for all unlisted conditions.  Then, the disease is rated by 
analogy under a diagnostic code for a closely related disease 
that affects the same anatomical functions and has closely 
analogous symptomatology.  Therefore, the appellant's 
service-connected muscle contraction type headaches are rated 
according to the analogous condition of migraine under 
Diagnostic Code 8100.  Here, Diagnostic Code 7899 refers to 
disabilities of the skin while the more specific Diagnostic 
Code 7806 refers to rating impairment of dermatitis or 
eczema.

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, a 10 percent 
rating is warranted where at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas are affected, or; 
intermittent systemic therapy such as coricosteroids or other 
immunosuppressive drugs are required for a total duration of 
less than six weeks during the past 12-month period.  A 30 
percent rating is warranted where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of six weeks or more, but not constantly, during a 
twelve month period.  The highest rating of 60 percent is 
warranted when more than 40 percent of the entire body or 
more than 40 percent of exposed areas are affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
during a twelve month period.

The veteran underwent a VA examination in August 2005, the 
examiner noted that the veteran's skin condition involved his 
neck, chest, and back and was worsened in hot weather.  The 
veteran reported that he used ketoconazole 2 percent shampoo 
on these areas twice daily.  It was noted that the veteran 
had not taken any corticosteroid or other immunosuppressive 
drugs for his skin but was on them for rheumatoid arthritis.  
The veteran's skin condition was noted to be pruritic but 
non-painful and did not affect his health or activities of 
daily living.    

Physical examination demonstrated that the veteran's head, 
face, neck, back, upper and lower extremities were clear.  
There were some mild, slight, patchy hypopigmentation of the 
upper chest but nothing that appeared to represent an active 
rash.  The examiner stated that at that time, zero percent of 
exposed body and zero percent of total body were affected.  A 
diagnosis of no current evidence of tinea versicolor on 
examination was rendered.

The veteran underwent a VA skin examination in February 2006.  
The veteran reported that his tinea versicolor involved the 
back of his neck, ears, chest and back region.  He reported 
that the condition was progressive but worse in warm weather.  
The veteran uses ketoconazole 2 percent shampoo which helps 
in the wintertime but is ineffective in the summertime.  The 
veteran reported localized burning, stinging, and itching.  
The veteran denied systemic symptoms such as fever or weight 
loss.

Physical examination demonstrated small erythematous nummular 
patches along the neck and chest consistent with tinea 
versicolor.  Percent of exposed skin 5.75.  Percent of entire 
body 1.65.  The examiner, Dr. B.M., diagnosed tinea 
versicolor and commented that it was not as active as it 
likely is during warmer weather.  

Applying the medical evidence to the rating criteria, a 
higher rating is not warranted as the evidence does not show 
that 20 percent of the entire body or 20 percent of exposed 
areas are affected or that systemic therapy is required for a 
total duration of six weeks or more during a twelve month 
period.  

It is clear from the veteran's testimony evidence that the 
veteran's skin disability is recurrent, with periods of 
exacerbation and remission.  Thus, the Board has given 
consideration to evidence which reflects symptomatology 
during periods of flare-ups.  However, the preponderance of 
the evidence is against entitlement to a rating in excess of 
10 percent.  There is no persuasive evidence of record that 
the veteran's tinea versicolor affects 20 percent or more of 
the body or exposed areas or that the veteran requires 
systemic therapy.




ORDER

The appeal with respect to service connection for PTSD is 
dismissed.

Entitlement to service connection for major depression to 
include as secondary to service-connected disability is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain is denied.

Entitlement to an evaluation in excess of 10 percent for 
tinea versicolor is denied.


REMAND

At the February 2006 VA examination, the veteran was 
diagnosed with mild hallux valgus, degenerative joint disease 
of the first metatarsophalangeal joints, and calcaneal 
spurring at the plantar source attachment site of the fascia.  
The examiner stated that all diagnoses were expected as a 
result of a diagnosis of hallux valgus.  The claim for 
service connection for calcaneal spurring at the plantar 
source attachment site of the fascia is an inferred issue 
that is inextricably intertwined with the claims for 
increased ratings for bilateral hallux valgus.
    
With respect to the issue of entitlement to a compensable 
evaluation for left hallux valgus, the Board notes that the 
veteran testified in May 2007 that he was scheduled to have 
surgery on his left foot on June 28, 2007.  It is obvious 
that the last VA examination findings are medically stale, 
and have been overtaken by more recent events.  There is 
nothing in the record which adequately describes the current 
nature and extent of veteran's left hallux valgus.  Such a 
description is necessary for proper and fair adjudication of 
the veteran's claim for an increased disability rating. See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to 
assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"].

With respect to the issue of entitlement to a compensable 
evaluation for right hallux valgus, the Board notes that x-
rays dated in July 2005 showed mild hallux valgus with 
osteoarthritis of the first metatarsophalangeal joints and 
plantar calcaneal spurs.  A February 2006 VA examination 
report indicated diagnoses of mild hallux valgus, 
degenerative joint disease of the first metatarsophalangeal 
joints, and calcaneal spurring at the plantar source 
attachment site of the facia.  The examiner stated that all 
diagnoses were expected as a result of a diagnosis of hallux 
valgus.  The issues of entitlement to compensation 
evaluations for right and left hallux valgus are inextricably 
intertwined with the adjudication of a service connection 
claim for calcaneal spurring at the plantar source attachment 
site of the fascia.  The appropriate remedy where a pending 
claim is inextricably intertwined with a claim currently on 
appeal is to remand the claim on appeal pending the 
adjudication of the inextricably intertwined claim. Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  
  
Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim of service 
connection for calcaneal spurring at the 
plantar source attachment site of the 
fascia bilaterally.  Appropriate 
appellate procedures should be followed.

2.  The veteran should be afforded the 
appropriate VA examination to determine 
the nature and extent of the present 
severity of his service-connected hallux 
valgus.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  

3.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


